PAGE, J.
If this action had been brought to foreclose the lien upon the chattels, and the moving papers alleged default after demand and that the property was iñ possession of the defendant, a warrant of attachment could have issued without the statement of the other grounds of attachment required by section 636 of the Code of Civil Procedure. . See Lien Law (Consol. Laws, c. 33) § 206; Coiro v. Baron, 158 App. Div. 591, 143 N. Y. Supp. 853. The action was brought to recover the debt, and not to foreclose upon the security, and the allegations as to the defendant being about to remove his property from the state with intent to defraud his creditors are entirely insufficient to sustain the warrant, being mere conclusions, and no sufficient allegations of facts upon which the conclusions are based.
Order affirmed, with $10 costs and disbursements. All concur.